Citation Nr: 1639116	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-30 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a back disorder, to include degenerative joint disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel






INTRODUCTION


The Veteran had active service from December 1973 to December 1975. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The Veteran submitted a timely notice of disagreement (NOD) in October 2010; a statement of the case (SOC) was issued in September 2012, and the Veteran perfected his appeal with the timely filing of a VA Form 9 (substantive appeal) in November 2012.

At the Veteran's request, the RO scheduled the Veteran for a hearing before a Veterans Law Judge at the Central Office in June 2016.  The RO mailed notice of the hearing date, along with the time and place, to the Veteran's latest address of record in May 2016.  The Veteran did not appear for the scheduled hearing.  Neither the Veteran nor his representative has stated any cause for the Veteran's failure to appear, nor have they asked that the hearing be rescheduled.  Accordingly, the Veteran's request for a Board hearing is deemed withdrawn.  38 C.F.R. § 20.703 (d) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Although the Board sincerely regrets the additional delay, further development is required prior to adjudicating the Veteran's claim.  A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, a remand is required to provide the Veteran with a VA examination for his low back disorder.

The VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

Service treatment records reveal that in October 1974, the Veteran sought treatment for "a small pain in back from playing basketball" and was prescribed Tylenol and told to apply heat to the area.  See October 1974 Chronological Record of Medical Care.  The Veteran also sought care for back pain after heavy lifting in February 1975.  See February 1975 Military Sick Call.  

Post service medical records reflect ongoing treatment for "aching/sore pain in lumbar region" and a current diagnosis of degenerative joint disease.  See March 2010 VAMC Physical Therapy note.  

In light of the Veteran's documented in-service complaints of back pain and current diagnosis of degenerative joint disease of the lumbar spine with accompanying accounts of soreness and discomfort, the Board finds that the Veteran is entitled to a VA examination for his claimed back disorder.  See 38 C.F.R. § 3.159(c)(4) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The examiner should offer an opinion as to whether the Veteran has a current diagnosis of a back disorder, to include degenerative joint disease, and, if so, whether it is related to service, specifically the October 1974 and February 1975 in-service treatment notes.  All lay and medical evidence should be considered, to include any assertions of continuity of symptomatology that may be made by the Veteran.

Furthermore, the Board notes that the record reflects a potential discrepancy with regard to the Veteran's current mailing address.  As noted in the introduction, the claims file does not include any correspondence marked as returned or undeliverable, nor has the Veteran or his representative indicated that there is any issue with his address.  However, correspondence from Senator Mikulski's office associated with the record in August 2016 appears to indicate that the Veteran has a different address.  Therefore, upon remand the RO is instructed to verify that the Veteran's current address of record is correct.


Accordingly, the case is REMANDED for the following actions:

1.  Verify the Veteran's current mailing address.  His representative should be contacted and the VHA data system searched to confirm his accurate current address.  Document all efforts in this regard in the record and update all VA information storage systems appropriately.

2.  Obtain and associate with the claims file all updated treatment records.

2.  The Veteran should be asked to identify the private physician(s), if any, who treated him for his back, after service, as well as any other private providers who have treated him for the claimed condition.  After receiving this information and any necessary releases, contact the named medical provider(s) and obtain copies of the related treatment records which are not already in the claims folder.

3.  Thereafter, schedule the Veteran for a VA examination to address the Veteran's back disorder, to include degenerative joint disease of the lumbar spine.  All pertinent evidence, including any relevant information in Virtual VA and VBMS, should be made available to the examiner for review, and such review should be noted in the opinion report.  The examiner should determine the following: 

a. Whether the Veteran has a current back disorder,

b. If so, whether the Veteran's current back disorder(s), at least as likely as not (50 percent or greater probability) had their onset in or are otherwise related to his period of military service.  The examiner is asked to address the October 1974 and February 1975 in-service treatment for back pain, and the March 2010 diagnosis of degenerative joint disease of the lumbar spine.  The examiner must also provide comment regarding the Veteran's lay statements of continuity of symptomatology.

4. Then, the AOJ should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.






The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




